Wood, J., (after stating the facts). As to whether ■ or not appellant was guilty was a question for the jury under the evidence. The evidence was sufficient to support the verdict. The question asked the deputy sheriff, to wit:- “They didn’t deny having been gambling, did they?” was improper, but in view of the fact that the parties offered to testify themselves and were permitted, without objection, to state that they were in the game and had pleaded guilty to gaming, and had been convicted of Sabbath breaking growing out of the game, there was no prejudicial error in the question and answer. The remarks of counsel that “Wells, Curry and Mullens plead guilty to gaming” were not improper, at least not prejudicial, in view of the fact that it was shown, without objection, at the trial that these parties had pleaded guilty; and the further remarks were but the expression of the opinion of counsel and an appeal to the jury to enforce the law by convicting the appellant. The remarks were clearly within the bounds of legitimate argument. Bowen v. State, 100 Ark. 232. The appellant moved to retax the cost so as to eliminate the charge of $10 as attorney’s fees for the attorney representing the town. This motion should have been granted. There is no statutory authority for an ordinance allowing an attorney’s fee for specially employed counsel, representing the town in prosecutions for gaming. The judgment therefore will be modified so as to eliminate the attorney’s fees in the courts below and as thus modified it will be affirmed.